Citation Nr: 1629746	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-27 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction of the evaluation for service-connected peripheral neuropathy of the right lower extremity from 10 percent to noncompensable.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The matter of the reduction in the assigned disability rating for the Veteran's service-connected peripheral neuropathy does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  Accordingly, the Board shall limit its decision here to the propriety of the reduction regarding that disability.

In December 2012, the Veteran's representative submitted additional evidence, which was subsequent to the statement of the case issued in May 2014.  Waiver of RO consideration of the additional evidence is presumed given the date of the Veteran's substantive appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

Recently, in June 2016, the Veteran requested a copy of his claims file.  The request was acknowledged by VA's Records Management Center (RMC) in July 2016.  In light of the decision below, the Board finds that the Veteran is not prejudiced by the adjudication of the appeal.  The continued processing of the Privacy Act request is referred to the RMC.


FINDINGS OF FACT

1.  At the time of the reduction, the evidence failed to show a material improvement in the Veteran's peripheral neuropathy of the right lower extremity, or that any material improvement was reasonably certain to be maintained under the ordinary condition of life.

2.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The April 2012 reduction of the evaluation for peripheral neuropathy of the right lower extremity was not proper; restoration of the 10 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The criteria for entitlement to a TDIU from May 1, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reduction of Peripheral Neuropathy Evaluation

Legal Standards

To properly reduce a disability rating, VA must meet both procedural and substantive requirements. 

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2015).

Substantively, the criteria governing rating reductions for service connected disabilities is found in 38 C.F.R. § 3.344 (2015).  The provisions of § 3.344(a) and (b) apply to ratings that have been continued for five years or more.  In such cases, the regulation prescribes more stringent criteria that must be met before a rating may be reduced.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c), which provides that reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.

VA is also required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342, 350 (2000).  Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also may be considered.  Dofflemeyer, 2 Vet. App. at 277.

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

The burden is on VA to show improvement and it is not on the Veteran as is the case in a typical increased rating claim.  See 38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105 (2015).

Facts

The Veteran brought a claim for service connection for diabetes mellitus, type 2 in May 2003.  The RO granted service connection for diabetes in a June 2003 rating decision.  A July 2003 VA examination indicated a diagnosis of diabetes with "early neuropathy."  Slight numbness and tingling had been noted for the past two years.  There was an equivocal PACT program evaluation indicating early neuropathy.  Service connection for peripheral neuropathy of the lower extremities was then granted in an August 2003 rating decision.  A 10 percent evaluation for peripheral neuropathy of the right lower extremity was assigned at that time effective May 27, 2002.

The Veteran submitted a claim for an increased rating for his service-connected peripheral neuropathy and service-connected ischemic heart disease in December 2009.  The Veteran received a VA examination for ischemic heart disease in January 2010.  In the examination report, the examiner noted, with regard to neuropathy, that the date of onset was 2009 and that the course since the onset of the neuropathy was "progressively worse."  However, the examiner stated that many of the complaints of neuropathy sounded like arthritis.  The Veteran reported that his arms and legs "hurt."  Upon examination the examiner noted that with regard to the sensory function of the right and left lower extremities that vibration, pain, light touch, and position sense were each normal.  The summary of the diagnosis was a "normal peripheral nerve exam."  Yet another VA examination was conducted in May 2010.  In this examination report, no peripheral neuropathy was noted.  In a July 2010 rating, the 10 percent evaluation was nonetheless continued.  

The Veteran filed for a TDIU in October 2011.  In connection with that claim, a general medical VA examination was conducted in January 2012.  In this examination report, sensory testing was noted to be intact to pain, light touch, vibratory sense, and position in all four extremities.  The only exception was in the left great toe.  However, the Veteran did report numbness in the feet in the past few years.  The examiner did not indicate whether there was a neurological condition such as peripheral neuropathy.

Thereafter, in an April 2012 rating decision, the RO reduced the evaluation of the Veteran's peripheral neuropathy of the right lower extremity from 10 percent to noncompensable effective January 13, 2012 due to 1) the January 2010 VA examination, 2) a February 2012 VA treatment noting normal sensory function and normal motor function in the right lower extremity, and 3) the January 2012 VA examination which showed intact sensory function of the extremities.

Analysis

Turning first to the procedural requirements, the RO did not issue a proposed rating decision regarding the Veteran's reduction, nor did it allow him an opportunity to submit additional evidence or argument prior to her reduction.  In this case, however, the RO was not required to follow the parameters of 38 C.F.R. § 3.105(e), as a reduction in the Veteran's evaluation for his peripheral neuropathy did not result in a reduction or discontinuance of the payments being made.  This is so because in the April 2012 rating decision that reduced the Veteran's peripheral neuropathy evaluation, the Veteran was also granted entitlement to special monthly compensation.  Because the reduction in question here did not result in a reduction in the Veteran's overall benefits, the due process requirements of 38 C.F.R. § 3.105(e) were not necessary as there was no reliance on a greater benefit.

That said, the reasoning for reducing the Veteran's peripheral neuropathy of the right lower extremity evaluation did not meet the substantive requirements for a reduction.  The Veteran's 10 percent evaluation of peripheral neuropathy of the right lower extremity had been in effect since May 2002, well over five years by January 2012. Because the Veteran's 10 percent rating had been in effect for over five years at the time of the April 2012 reduction, any effort to reduce the Veteran's rating would have to meet the more stringent criteria of 38 C.F.R. § 3.344(a) and (b).

Specifically, 38 C.F.R. § 3.344(a) provides that the entire record of examinations and the claimant's medical and industrial history must be reviewed.  Examinations that are "less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  That regulation further provides that even where material improvement in a disability is shown, the RO must consider whether that improvement will be maintained under the ordinary conditions of life.  Id.  

Here, in support of its rating, the RO cited to VA examination from January 2010 and January 2012 that each indicated normal sensory function.  However, the Veteran has submitted literature noting that evaluation of somatic sensation is subjective.  See July 2014 literature.  Additionally, the Veteran's representative has highlighted that the Veteran reported having numbness in his feet that had been present for the last few years.  See July 2014 statement.  The Veteran did indeed report a history of numbness of his feet at the January 2012 VA examination.  The Board notes that despite this report, the Veteran's VA treatment notes essentially show no report of numbness or a denial of numbness or weakness from 2004 to 2010.  

The Board finds that the reduction of the evaluation of the Veteran's peripheral neuropathy of the right lower extremity was nevertheless not proper in this case.  The burden is on VA to show improvement.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105.  While VA treatment notes were silent for complaints of neuropathy for a period, the Veteran has reported pain or numbness in his extremities.  The Veteran is competent to report these symptoms, if not the etiology.  Significantly, however, the Board notes that not only must VA bear the burden of showing improvement, it must also bear the burden of showing that the purported improvement in the Veteran's disability would be maintained under the ordinary conditions of life.  Considering the Veteran's ongoing reports of numbness in his lower extremities, the Board finds that any improvement in the Veteran's peripheral neuropathy of the right lower extremity is not sufficiently shown to be maintained under the ordinary conditions of life, which is required when the rating is in effect for five or more years.  See 38 C.F.R. § 3.344(a).

Thus, the reduction of the peripheral neuropathy of the right lower extremity from 10 percent to noncompensable was improper.  Accordingly, the reduction must be vacated and the prior rating restored effective January 13, 2012.  This is a full grant of the benefit sought on appeal.

II. Entitlement to a TDIU

The Veteran first mentioned he was unable to work in a May 2011 DRO hearing in connection with a heart claim.  At that hearing, the Veteran reported he had been recently been taken off the road as a truck driver due to his service-connected heart condition.  In a December 2011 statement, the Veteran reported that he had been out of work since April 30, 2011.  

Legal Standards

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Facts

The Veteran's service-connected disabilities are ischemic heart disease (rated at 30 percent from May 27, 2002 and 60 percent from December 14, 2010 onward); diabetes mellitus, type 2 (rated at 10 percent from May 27, 2002 and 20 percent from March 27, 2003 onward); peripheral neuropathy of the left lower extremity (rated at 10 percent from May 27, 2002 onward); and peripheral neuropathy of the right lower extremity (pursuant to this Decision, rated at 10 percent from May 27, 2002 onward).  Here, because the Veteran's service-connected heart disease has been rated at 60 percent since December 2010, he has met the schedular criteria throughout the entirety of the appeal period.

Records from the Social Security Administration (SSA) show that the Veteran's recent employment background had been as a truck driver for the past 15 years.  SSA records also reveal that the highest grade the Veteran completed was 9th grade and that he had no specialized training, trade, or vocational school.  The Veteran stated the last time he worked was April 30, 2011.  At the May 2011 DRO hearing the Veteran said he had recently been taken off the road as a truck driver due to his heart condition.  In his October 2011 claim, the Veteran claimed a TDIU on the basis on his service-connected heart condition and diabetes.  The education and work history was the same.
Analysis

In the Veteran's January 2012 general medical VA examination, the examiner stated the Veteran was unable to do strenuous or sustained work because of diabetes and heart disease.  The examiner however further noted that the Veteran should be able to do light, limited, or sedentary work.  In a July 2014 statement, the Veteran's representative noted that the Veteran continued to experience symptoms of fatigue, dyspnea, dizziness and syncope at any point during the day.  

While Board acknowledges that the January 2012 VA examiner stated that the Veteran should still be able to light, light or sedentary work, the Board finds that entitlement to a TDIU is nonetheless still warranted.  First, the Board notes that the Veteran has engaged in no occupation other than truck driving for the past 15 years, which is not light work and any limited work would likely be less than marginal employment in nature.  Due to his service-connected heart condition, he can no longer be licensed in that occupation.  The Veteran has only a ninth grade education, along with no trade or vocational school training as noted in the SSA records.  Therefore, while the Board acknowledges the VA examiner's statement about the Veteran's ability to working in sedentary positions, the Board nonetheless finds the Veteran unable to maintain substantially gainful employment due to the combined effects of his service-connected heart disability.  This is so when considering the Veteran's specific occupational and educational history, and when resolving reasonable doubt in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred (including a TDIU), the effective date is the earliest date as of which an increase is factually ascertainable.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o) (2015).  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Here, the Veteran first indicated that he had lost his job in his May 2011 DRO hearing.  However, the Veteran has indicated that the last day he worked in his occupation as a truck driver was April 30, 2011.  Therefore, the Board finds that a TDIU is warranted effective May 1, 2011, because there was a factually ascertainable increase within in the one-year look back period prior to the October 2011 claim for TDIU.  This represents a full grant of the benefit sought on appeal.


ORDER

Restoration of a 10 percent rating for service-connected peripheral neuropathy of the right lower extremity is granted, effective January 13, 2012, subject to the laws and regulations governing the payment of monetary awards.

A TDIU is granted from May 1, 2011, subject to the laws and regulations governing the payment of monetary awards




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


